Citation Nr: 1824708	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for metastatic stage 4 breast cancer to include as secondary to exposure to contaminated water at Camp Lejeune based on substitution. 


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to November 1982. The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board observes that in a March 2018 letter, the RO determined the Appellant met the basic eligibility requirements for substitution as the surviving spouse of the Veteran. 

Following the RO's most recent adjudication of the case in an August 2014 statement of the case (SOC), additional pertinent evidence was associated with the claims file in April 2018. Because the Board is granting the Veteran's claim, the Board can proceed with appellate review. 38 C.F.R. 20.1304 (c) (2017).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's metastatic stage 4 breast cancer was causally related to his active military service, to include exposure to contaminated water while stationed at Camp Lejeune.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for metastatic stage 4 breast cancer are met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309  (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Appellant in this case is the Veteran's surviving spouse who is properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010) (2017)). 

VA has duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune between August 1953 and December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See VBA Manual M21-1, IV.ii.2.C.5.o. (2015). The contaminants included trichloroethylene (TCE) (a metal degreaser), perchloroethylene (PCE) (a dry cleaning agent), benzene, vinyl chloride, and other VOCs. Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III. Analysis 

The Veteran contended that his breast cancer was due to being exposed to contaminated water at Camp Lejeune.  

The Veteran's service at Camp Lejeune, during a period of time known to be associated with the contaminated water, was confirmed. The Veteran's exposure to the contaminated water was conceded. 

The Veteran submitted a March 2014 letter from his treating, board certified, oncologist, Dr. S.C. The physician stated that the Veteran was under his care since July 2013 and that he personally reviewed the Veteran's medical history, including a copy of his military health record. 

The physician examined the Veteran on multiple occasions and reviewed the Veteran's pathology reports, laboratory tests, x-rays, PET scans, bone scans and CT scans. 

The physician stated that given the fact that the Veteran had absolutely no family history of breast cancer, and the fact that BRCA1/BRCA2 testing were negative, and the fact that the Veteran served in the military at Camp Lejeune, where he was exposed to volatile organic compounds (TCE, PCE, DCE, vinyl chloride, and benzene) in the drinking water, the physician found it more likely than not that the Veteran's condition was related to his military service and said exposure. 
An additional medical opinion was obtained from a VA examiner in April 2014. 
The examiner opined that the Veteran's breast cancer was less likely than not caused by or the result of the Veteran's exposure to Camp Lejeune contaminated lake water. 

The examiner stated that there is no clear link between breast cancer and solvents with OR's less than 2, in studies that showed possible increased risk with PCE exposure. The examiner noted that the Veteran's exposure levels were within safe levels. The examiner expressed that most men with breast cancer have no identifiable risk factors but that the Veteran's obesity did put him at increased risk. 

The claim's file also contains a report from G.G.U., ARNP, MN, LNC. The report stated that the April 2014 VA examiner was erroneous in assuming the Veteran's exposure levels were within safe levels. The report concluded that it is at least as likely as not that the Veteran's breast cancer was secondary to, related, to, and aggravated by contaminated water exposure at Camp Lejeune. 

The record also contains another VA medical opinion dated April 2018. The examiner opined that the Veteran's breast cancer is less likely than not caused by a result of the Veteran's exposure to Camp Lejeune contaminated water. 

The Board finds the medical opinions to be competent and credible. The Board finds that, based on the Veteran's treating, board certified oncologist, Dr. S.C.'s opinion, that the Veteran's exposure to contaminated water at Camp Lejeune contributed to his development of breast cancer, the evidence is at least in equipoise that the Veteran's breast cancer was due to or the result of exposure to contaminated water at Camp Lejeune. 

The Board notes that there are regulations in effect for cases based on exposure in Camp Lejeune.  38 C.F.R. § 3.307, 3.309.  The Veteran's cancer is not one of the diseases listed as presumptive; however, as noted, exposure has been conceded and service connection is for application when there is competent evidence that links a disease to the conceded exposure.  It is on this basis that service connection was granted in this case.

Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt. Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for breast cancer is warranted. 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Entitlement to service connection for metastatic stage 4 breast cancer to include as secondary to exposure to contaminated water at Camp Lejeune is granted based on substitution. 



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


